Citation Nr: 1111963	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to an initial increased disability rating for service-connected pulmonary sarcoidosis, evaluated as 30 percent disabling from September 1, 2005 to June 30, 2010; and as 60 percent disabling from July 1, 2010.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to an initial increased disability rating for bilateral plantar fasciitis, evaluated as 10 percent disabling from September 1, 2005 to January 7, 2008, with separate 10 percent disability ratings for plantar fasciitis with osteoarthritis of each foot assigned from January 7, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  [Due to the current location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Cleveland, Ohio.]

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In December 2006, the Veteran filed a claim seeking service connection for microbactria avian complex as secondary to his service-connected pulmonary sarcoidosis.  Also, at the January 2011 hearing, the Veteran raised the issue of entitlement to an increased rating for his service-connected psychiatric disorders.  See the hearing transcript, pages 25-26.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



The issues of entitlement to service connection for coronary artery disease and entitlement to increased ratings for the bilateral plantar fasciitis with osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A bilateral ankle disability has not been shown at any time during the current appeal period.  

2.  From September 1, 2005 to June 30, 2010, the Veteran's service-connected pulmonary sarcoidosis was treated with chronic low dose corticosteroids and resulted in a Forced Expiratory Volume at one second (FEV-1) of no worse than 68 percent of predicted value and a ratio of FEV-1 to Forced Vital Capacity (FEV-1/FEC) of no worse than 73 percent.  Pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control or an FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) were not demonstrated.  

3.  From July 1, 2010 forward, the Veteran's service-connected pulmonary sarcoidosis was treated with chronic low dose corticosteroids and resulted in a FEV-1 of 53 percent of predicted value and a FEV-1/FEC of 79 percent predicted value.  Cor pulmonale, cardiac involvement with congestive heart failure, progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, a FEV-1 less than 40 percent predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption or right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or required outpatient oxygen therapy were not demonstrated. 


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a disability rating in excess of 30 percent for pulmonary sarcoidosis from September 1, 2005 to June 30, 2010, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6600 and 6846 (2010).

3.  The criteria for a disability rating in excess of 60 percent for pulmonary sarcoidosis on and after July 1, 2010, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6600 and 6846 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the service connection issue adjudicated herein.  The Board observes that the Veteran was informed of the evidentiary requirements for service connection in an undated Benefits Delivery at Discharge Program (BDD) letter which included a request for evidence that a current disability is related to an injury, disease, or event in military service.  This notice letter also informed the Veteran of his and VA's respective duties for obtaining evidence. 

With respect to the notice requirements set forth in Dingess and the Veteran's service connection claim, element (1) veteran status is not at issue.  Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the Board's denial of the bilateral ankle claim on appeal.  In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date are not assigned.  The service connection claim adjudicated herein is being denied based on elements (2) and (3), a current disability and a connection between the Veteran's service and the claimed disability.  As explained above, he has received proper VCAA notice as to his obligations and those of VA, with respect to these crucial elements in the above-mentioned BDD letter that informed him of what the evidence must show.  

With respect to the Veteran's increased rating claim, this issue arises from the RO's November 2005 grant of service connection.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability adjudicated herein.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claims adjudicated herein, and that there is no reasonable possibility that further assistance would aid in substantiating such issues.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with pertinent VA examinations in April 2005, May 2005 and July 2010.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the April or May 2005 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in the claims folder.  In addition, while the April 2005 VA examiner did not offer an opinion as to whether the etiology of a current ankle disability, this omission has not resulted in any prejudice to the Veteran as competent and credible evidence of record indicates that such a disability does not exist.  In short, the Board finds that the VA examinations are adequate and the record contains sufficient competent medical evidence on file for VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in January 2011 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. 

II.  Analysis

      A.  Bilateral Ankle Disability

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With respect to the first Shedden element, at no time during the current appeal has the Veteran been diagnosed with a disability of either ankle.  When examined in April 2005, the VA examiner concluded that "there is no objective evidence for a chronic diagnosis for [the Veteran's] bilateral ankles."  In addition, VA outpatient treatment records from February and April 2007 indicate that the Veteran's ankles were not tender and his range of motion was within normal limits.  An X-ray report from March 2006 noted that there were no fractures, dislocation or other bone or joint abnormalities.  The bony structures and soft tissues were described as normal.  Simply stated, medical records associated with the claims folder fail to demonstrate a diagnosed disability of either ankle at any time during the current appeal period.  

While the Board acknowledges that the Veteran has complained of ankle pain, and was noted to have lateral ankle instability during a September 2007 podiatry treatment record, symptoms, such as pain and instability, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

During the January 2011 hearing, the Veteran testified that he has strained ligaments and that he will routinely twists his ankles.  See the hearing transcript, page 13.  To the extent the Veteran contends that he has a disability of either ankle, any such statements offered in support of his claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As discussed above, multiple examinations of the Veteran's ankles have failed to result in a diagnosis of a chronic disability of either joint. 

While the Board notes that the Veteran is competent to report the symptoms he experiences, the record does not indicate that he has the medical training or experience to diagnose an ankle disability.  The Board does not necessarily doubt the Veteran's testimony that he will twist his ankles.  However, the record does not indicate that he is competent to attribute his symptomatology to a specific disability or that his complaints of twisting his ankle represent a current disability.  As noted above, a VA physician specifically examined the Veteran's ankles and found that an ankle disability was not present.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of an ankle disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a disability of either ankle at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  In the absence of a claimed disability, there is no need to discuss the remaining two Shedden elements. 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral ankle disability.  The benefit sought on appeal is accordingly denied.

	B.  Pulmonary Sarcoidosis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 6846.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 6846 [sarcoidosis] is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6846.

The general rating formula for sarcoidosis is as follows:

A 30 percent rating is assigned where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids. A 60 percent rating is assigned where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control, and a 100 percent rating where there is cor pulmonale or there cardiac involvement with congestive heart failure or there is progressive pulmonary disease with fever, night sweats and weight loss despite treatment. 38 C.F.R. § 4.97, Diagnostic Code 6846 (2010).

In addition, Diagnostic Code 6846 provides that either the active disease or residuals may be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement under the specific body system involved. Since sarcoidosis may be rated as chronic bronchitis, Diagnostic Code 6600 is also relevant to the rating of the Veteran's disability.

Diagnostic Code 6600 [bronchitis, chronic] provides as follows:

100 percent - FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

60 percent - FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

30 percent - FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).

As noted in the Introduction, the Veteran is also seeking entitlement to service connection for mycobacterium avium intracellulare.  The evidence of record indicates that the Veteran was hospitalized for this pulmonary infection from December 2005 to January 2006 after complaining of shortness of breath, cough with productive sputum for many weeks, fever, lethargy, and symptoms of an upper respiratory tract infection.  The treatment records indicate that the medication the Veteran was prescribed to address this disease resulted in nausea and weight loss.  See VA outpatient treatment records from February 2006 and April 2006. 

It is well established that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   In this case, however, the medical evidence of record indicates that the Veteran's fever and weight loss are symptoms of his pulmonary infection and not the result of his service-connected sarcoidosis.  Accordingly, these symptoms cannot be used in evaluating the Veteran's increased rating claim for pulmonary sarcoidosis. 

		1.  September 1, 2005 to June 30, 2010

The Veteran's sarcoidosis is rated as 30 percent disabling from September 1, 2005 to June 30, 2010.  To obtain a higher disability rating of 60 percent under Diagnostic Code 6864, pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control must be demonstrated. 

In the instant case, pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids has not been demonstrated.  Upon examination in May 2005, the VA examiner noted that the Veteran was last treated with a high dose of corticosteroids in 1997.  While the examiner indicated that the Veteran's medications included flovent (a corticosteroid), based on the examiner's statement that the Veteran was last treated with a high dose of corticosteroids in 1997, flovent is clearly not a systemic high dose corticosteroid.  

Additional VA treatment records indicate that Veteran's sarcoidosis was inactive and that continued inhaled corticosteroids were recommended but that systemic corticosteroids were to be avoided.  See, e.g., a June 2006 VA outpatient treatment record.  Accordingly, based on the evidence indicating that the Veteran's pulmonary sarcoidosis was inactive and systemic high dose corticosteroid were not required, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 6846 prior to July 1, 2010.

As noted above, Diagnostic Code 6846 provides that sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Review of the record, however, reveals that this diagnostic code also does not avail the Veteran.  To obtain the next highest disability rating (of 60 percent) under Diagnostic Code 6600, the Veteran would have to exhibit a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min.  These requirements have not been met.  

Specifically, testing conducted during the May 2005 VA examination revealed a FEV-1 of 81.9 percent predicted value and a FEV-1/FVC of 73 percent predicted value.  The examiner noted that the Veteran's "[s]pirometry results [were] essentially within normal limits."  Testing conducted during in October 2006 revealed a FEV-1 of 79 percent predicted value and a FEV-1/FVC of 83 percent predicted value.  However these were pre-bronchodilator results as the test report does not include the Veteran's post-bronchodilator results.  See 38 C.F.R. § 4.97 (2010).  The Veteran's DLCO score was 85 and interpreted as "normal." 

Pulmonary function testing conducted in September 2007 revealed a FEV-1 value of 75 percent predicted value and an FEV1/FVC of 77 percent predicted value.  The Veteran's DLCO score was interpreted as "normal."  In April 2009, the Veteran's FEV-1 value was recorded as 68 percent predicted value and his FEV-1/FVC was 77 percent predicted.  His DLCO score was 62 percent and it was noted that the Veteran had only minimal impairment of DLCO.  The evidence of record does not indicate that the Veteran had a maximum oxygen consumption of 15 to 20 ml/kg/min. 

Clearly, the Veteran's PFT results do not indicate that the next higher disability schedular rating of 60 percent is warranted under Diagnostic Code 6600 for any portion of the appeal period.  Accordingly, this portion of the Veteran's appeal must be denied. 

		2.  From July 1, 2010

From July 1, 2010 forward, the Veteran's sarcoidosis is rated as 60 percent disabling.  To obtain a disability rating in excess of 60 percent under Diagnostic Code 6846, the evidence must demonstrate cor pulmonale, or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats and weight loss despite treatment.

Upon examination in July 2010, the VA examiner noted that the Veteran had not had fever or night sweats.  As noted above, the evidence of record indicates that the Veteran's weight loss is due to the medication he takes for his microbactria avian complex.  In any event, in order to warrant a 100 percent disability rating, all three symptoms (fever, night sweats, and weight loss despite treatment) must be demonstrated.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As noted above, the July 2010 VA examiner indicated that the Veteran did not suffer from fever or night sweats.  

The July 2010 VA examiner also noted that the Veteran did not have cor pulmonale, or congestive heart failure, and the other evidence of record does not indicate otherwise.  In short, the Veteran has not met the criteria for the next higher schedular rating of 100 percent under Diagnostic Code 6846. 

In order to warrant a 100 percent disability rating under Diagnostic Code 6600, the evidence must show FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

As noted above, the July 2010 VA examiner indicated that the Veteran did not have cor pulmonale, pulmonary hypertension, or respiratory failure.  The evidence of record does not indicate that the Veteran requires outpatient oxygen therapy and he does not appear to contend otherwise.  Pulmonary function testing conducted during the July 2010 VA examination revealed an FEV-1 of 53 percent predicted.  The Veteran's FEV-1/FVC score was 71 percent and the DLCO was 79 percent of the predicted level.  

The pulmonary function test, specifically the FEV-1 test result, is consistent with the currently assigned 60 percent disability rating.  Clearly, therefore, as noted above, the Veteran has not met any of the criteria necessary for the next higher schedular rating of 100 percent under Diagnostic Code 6600.  Accordingly, for the reasons discussed herein, the next higher schedular evaluation of 100 percent is not warranted for any portion of this appeal period. 

		3.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the March 2007 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected pulmonary sarcoidosis.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Because the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his pulmonary sarcoidosis. In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran is unemployed.  The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's pulmonary sarcoidosis would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

Accordingly, the Board concludes that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to service connection for a bilateral ankle disability is denied. 

Entitlement to an initial increased disability rating for service-connected pulmonary sarcoidosis, evaluated as 30 percent disabling from September 1, 2005 to June 30, 2010; and as 60 percent disabling from July 1, 2010; is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the remainder of this appeal must be remanded for further evidentiary and procedural development.  

I.  Coronary Artery Disease

The Veteran is seeking entitlement to service connection for coronary artery disease.  Following an echocardiogram and a cardiac treadmill stress test, the May 2005 VA examiner diagnosed the Veteran with "coronary artery disease by patient history."  Similarly, while coronary artery disease was listed as an Axis III diagnosis during an April 2005 VA psychiatric examination, this diagnosis, like the May 2005 examiner's, appears to have been based solely on the Veteran's self-report of medical history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional"].  

During the January 2011 hearing, the Veteran testified that he had been diagnosed with coronary artery disease and, as a result, had been prescribed several medications to lower his cholesterol.  See the hearing transcript, page 8.  Indeed, the record indicates that the Veteran has been prescribed multiple medications to lower his cholesterol.  Furthermore, the Veteran testified that he had visited his cardiologist the same week as his hearing.  Id., at 10.  

Following the January 2011 hearing, the Veteran submitted the results of a March 2008 electron-beam computed tomography from the Walter Reed Army Medical Center.  While these results have not been interpreted by a medical professional, the Board notes that the Veteran's "total coronary artery calcium score was 293" which is listed as a "high" score that "may indicate significant coronary artery plaque."  

The Veteran's service treatment records do not include a diagnosis of coronary artery disease.  However, these records do indicate that the Veteran had "mild" coronary artery calcium when tested at the Walter Reed Army Medical center in January 2004.  In addition, after the results of a cholesterol and triglyceride test, the Veteran was recommended to meet with his primary care physician and it was recommended that he be placed on "plaque stabilizing medication." 

Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

II.  Bilateral Plantar Fasciitis With Osteoarthritis

In the November 2005 rating action currently on appeal, the Veteran was granted service connection for bilateral plantar fasciitis and assigned a 10 percent rating for this disability.  

In January 2008, the Veteran was afforded a VA examination to determine the extent of his service-connected plantar fasciitis.  After reviewing the claims folder and examining the Veteran, the VA examiner indicated, in part, that the Veteran has osteoarthritis of the toes bilaterally which "is as likely as not due to his plantar [fasciitis]."  The examiner also noted that the Veteran had a hallux valgus deformity of the first metatarsophalangeal joint which is likely due to his osteoarthritis.  Following this examination, and specifically in an August 2010 rating action, the RO recharacterized the Veteran's service-connected foot disability as right plantar fasciitis with osteoarthritis and left plantar fasciitis with osteoarthritis and awarded separate 10 percent ratings for each foot.  The RO did not comment on the Veteran's diagnosed hallux valgus.  

The record is currently unclear as to whether the Veteran's hallux valgus is a characteristic of his service-connected plantar fasciitis with osteoarthritis or whether the January 2008 VA examiner's positive nexus opinion indicates that this is a separate disability that is due to or aggravated by his service-connected plantar fasciitis with osteoarthritis.  In other words, a remand is necessary to determine if the Veteran's hallux valgus should be associated with his plantar fasciitis with osteoarthritis, or whether it is a separate disability which needs to be adjudicated as secondary to his service-connected plantar fasciitis with osteoarthritis.  A remand is, therefore, an attempt should be made to determine whether the Veteran's hallux valgus is a characteristic of his service-connected plantar fasciitis with osteoarthritis or whether it represents a separate disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any VA cardiovascular and foot treatment the Veteran has may have received from January 2010 to the present.  All records so obtained should be associated with the Veteran's claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any coronary artery disease that he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any coronary artery disease diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.  Complete rationale for all opinions expressed should be provided.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected bilateral plantar fasciitis with osteoarthritis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with these service-connected disabilities should be noted in the examination report.  

In particular, the VA examiner should discuss whether the Veteran's hallux valgus is a characteristic of his plantar fasciitis with osteoarthritis or whether it represents a separate disability.  

With respect to each service-connected foot disability, the examiner should also discuss the presence (including degree) or absence of deformity (including pronation, abduction, etc.), pain or tenderness on manipulation and use, indication of swelling on use, characteristic callosities, inward displacement, and spasm of the tendo achillis on manipulation.  Also, the examiner should note whether the Veteran's symptoms improve with orthopedic shoes or appliances.
A complete rationale for all opinions expressed must be provided.  

4.  Depending on the response of the examiner who evaluated the Veteran's bilateral feet, the RO/AMC should either (1) redefine the service-connected bilateral plantar fasciitis with osteoarthritis to include the Veteran's hallux valgus, or (2) adjudicate the issue of entitlement to service connection for hallux valgus as secondary to the Veteran's service-connected bilateral plantar fasciitis with osteoarthritis.  If the Veteran's hallux valgus is found to be a separate disability, any additional appropriate development, including  providing the Veteran with proper VCAA notice, must be accomplished prior to adjudication.

5.  Following completion of the above, adjudicate the issues of entitlement to service connection for coronary artery disease and entitlement to increased disability ratings for the service-connected plantar fasciitis with osteoarthritis of each foot.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


